DETAILED ACTION
Introduction
Claims 1, 2, 4, and 6-8 have been examined in this application. Claims 2 and 7 are amended. Claims 1, 4, 6, and 8 are as previously presented. Claims 3, 5, and 9-11 are cancelled. This is a final office action in response to the arguments and amendments filed 3/9/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-193683 filed in Japan on 10/03/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 3/9/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejection under 112(a) (presented on p. 7 under the heading “III. Rejection of Claims under 35 U.S.C. §112(a)”), the amendments and arguments are persuasive and the rejection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7 under the heading “IV. Rejection of Claims under 35 U.S.C. §112(b)”), the amendments and arguments are persuasive and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “V. Rejection of Claims under 35 U.S.C. §103”), the arguments are not persuasive. The arguments state (see p. 8, ln. 11- 27) that the prior art references do not teach the limitation “the scan map creating portion creates the three-dimensional map so that a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map…" because this limitation is not taught by NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.). However, the reference of Oleynikova et al. was not solely relied upon to teach this limitation. In the non-final rejection (mailed 11/10/2020, see p. 14), it is stated that the primary reference of US2019/0265705A1 (Zhang et al.) discloses the created map including places whose three-dimensional data is not obtained (see p. 14 of the office action and Zhang et al. [0074, 0075], a blank category), and discloses spaces on the three-dimensional map being rectangular parallelepiped sections (see p. 14 of the office action and Zhang et al. Figures 8, 9, and [0096, 0098], determining a flight path in three dimensions, using the Theta* algorithm, and see supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 70, 130-133, Figure 5.4, the Theta* path planning algorithm in 3D uses a regular grid of cubes to map space. That is, places created in the map of Zhang et al. for path planning are cubic sections (a specific type of rectangular parallelepiped)). It is then stated that Zhang et al. does not explicitly recite the entirety of the limitation, including the second portion (not cited in Applicant’s arguments) “and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.” In other words, Zhang et al. is relied upon to teach the aspects of the limitation quoted in Applicant’s arguments, but does not explicitly recite the entirety of that limitation, wherein the places for which data is not obtained are extracted as the no-fly place. Oleynikova et al. is then relied upon to teach the latter portion of the limitation regarding extracting the no-fly place, and the recitation that Oleynikova et al. teaches forming portions of the map is provided to show that the reference is analogous to Zhang et al., and to show how the extraction of the no-fly place is tied to the portion of the limitation regarding creating of the map. The arguments further state that the voxels in Oleynikova et al. are not specified as being any particular shape, however the cubes in Zhang et al. are relied upon to teach this aspect (as referred to above), and in addition, the voxels in Oleynikova et al. (recited to show that the art is analogous) are shown as rectangular parallelepipeds (see e.g. Oleynikova et al. Figure 1). Therefore, the office maintains that the prior art discloses or renders obvious all limitations of the claims, and the rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “landing position information receiving portion that receives a landing position” in Claim 1, 
(b) “vehicle body position information receiving portion that receives a current position” in Claim 1,
(c) “scanned data receiving portion that receives three-dimensional scanned data” in Claim 1,
(d) “scan map creating portion that creates a three-dimensional map” in Claim 1,
(e) “no-fly place extracting portion that extracts a no-fly place” in Claim 1,
(f) “path selecting portion that selects, in the three-dimensional map, a flight path“ in Claim 1,
(g) “vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly…” in Claim 1,
(h) “landable site searching portion that searches, from the three-dimensional map, for a place” in Claim 4,
(j) “flight distance calculating portion that calculates a flight distance “ in Claim 6, and 
(k) “battery consumption amount calculating portion that calculates a battery consumption amount“  in Claim 6,
because the claim limitations use the generic placeholder “portion” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
All listed limitations (a) through (k) are part of path selection device 108 in Figure 3. Specification ¶0038-0040 recites that the functional portions may be a processing device such as a CPU, ASIC, PLD, etc., and that functions may be in dedicated hardware or in a general-purpose computer. Figures 5, 6, 8 and ¶0041-0051, 0060-0061, 0064, and 0075 describe the algorithms for performing the functions. The above limitations (a) through (k) therefore correspond to computer hardware and the algorithms for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0265705A1 (Zhang et al.) in view of Published Application US2019/0079509A1 (Bosworth), further in view of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.).

Regarding Claim 1, Zhang et al. discloses a path selection device for controlling flight of an unmanned aerial vehicle (see [0054], flight path determination for an unmanned aerial vehicle (UAV)), comprising (see Figures 14, 15, [0005, 0125-0130], the means for controlling the UAV in accordance with the embodiments are one or more processors of the UAV, which reads on the claimed “portions” per the interpretation under 112(f) (see Claim Interpretation), not repeated for each individual limitation for brevity):
a landing position information receiving portion that receives a landing position of the unmanned aerial vehicle (see [0081], the UAV has received destinations for contingencies, for example a pre-set “home” point designated by the user, or the take-off point, last known location of user (i.e. the destinations are positions for or associated with landing));
a vehicle body position information receiving portion that receives a current position of the unmanned aerial vehicle (see [0063], UAV includes sensors such as GPS or inertial measurement units for determining location, [0127] received by sensing module 1502 coupled to processing unit 1504);
a map creating portion that creates a three-dimensional map based on sensor information (see [0072], the UAV collects sensor data and builds a 2D elevation map (Figure 4, [0073] a map comprising height at a plurality of 2D coordinates, i.e. three-dimensional map));
a no-fly place extracting portion that extracts a no-fly place associated with a flight obstacle from the three-dimensional map (see [0074], the map includes information pertaining to obstacles, [0083], based on obstacles, points may be determined as safe or not, for a flight path. That is, the no-fly zone corresponds to the point that are not safe, due to presence of obstacles from the map); 
a path selecting portion that selects, in the three-dimensional map, a flight path of the unmanned aerial vehicle (see [0054], the UAV navigates from the current location to a target destination, [0083], the UAV automatically determines the flight path for return), wherein the selected flight path is a straight path between the current position and the landing position that avoids the no-fly place (see [0083], a safe path may be used, limited to safe points, containing no obstacles, which was based on the map, and see [0098-0101] and Figure 9, the Theta* algorithm and it’s variants may be used for path searching, wherein, at each iteration when a segment is added, the algorithm further considers a line of sight segment (between the parent of the parent of n, and n), and replaces the two segments by a corresponding single line of sight segment (straight path), depending on the cost function, while creating a path through regions without obstacles. See also supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), Chapter 4, and p. 95, although the Theta* algorithm is not guaranteed to find the true shortest path when evaluated vertices may not have line of sight to the starting vertex, per p. 106 in Table 4:1, with 0% obstacles, the Theta* path length is equal to the true shortest path, i.e. a straight line between points. In other words, under certain conditions (when the vertex corresponding to the shortest path is not hidden), the system of Zhang et al. performs the claim limitation of selecting a straight path. See also Chapter 5, p. 133, 134, the Theta* algorithm can further be used in 3D space); and
a vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0081], the UAV may autonomously execute the process to reach the appropriate destination, [0126] processing unit and control module for vehicle propulsion).


Zhang et al. further discloses that the three-dimensional map may be built based on sensor information including a laser that can detect distance to objects (see [0072]). 
Zhang et al. also discloses that the UAV may include a lidar sensor (see [0063], [0067]).

However Zhang et al. does not explicitly recite
a scanned data receiving portion that receives three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle;
a scan map creating portion that creates a three-dimensional map based on the three-dimensional scanned data received by the scanned data receiving portion.

Bosworth teaches a UAV (see [0074], unmanned autonomous type vehicle, [0109], aircraft configured with package delivery system, [0114], package delivery system run on one or more processors) for automated landing functions (see [0123], motion planner 804 computes trajectories, including desired landing vector) including:
a scanned data receiving portion that receives three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle (see Figure 8, [0112], motion planner 804 and sensing and perception module 814 receiving data from LIDAR 824, [0127], LIDAR is a laser scanning system);
a scan map creating portion that creates a three-dimensional map based on the three-dimensional scanned data received by the scanned data receiving portion (see Figure 5a, [0091], aircraft 102 on approach may scan the terrain to generate terrain data, which may include a map with landmarks and terrain details, [0122] the data from onboard sensors is applied to a map considering three-dimensions and time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zhang et al. to utilize a scanning lidar as taught in Bosworth for the map building operation, with the motivation of improving the accuracy of mapping by providing sensors with high resolution over a large field of view (see Bosworth [0127]).


Zhang et al. further discloses:
the three-dimensional map including places whose three-dimensional data is not obtained (see [0074, 0075], the elevation map from sensor data includes confidence categories including a blank category, see Figure 4, blank corresponding to no available height data), and 
(see Figures 8, 9, and supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 70, 133, Figure 5.4, the Theta* path planning algorithm in 3D uses a regular grid of cubes), and
the no-fly place extracting portion extracts, as the no-fly place, the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional data represents an obstacle (see [0093, 0098], the UAV incorporates the map data including obstacles and performs path planning using the Theta* algorithm, and see supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 130, obstacles completely block grid cells, i.e. obstacles are represented as rectangular parallelepipeds when determining the no-fly places).

However Zhang et al. does not explicitly recite:
wherein the scan map creating portion creates the three-dimensional map so that a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map, and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

In other words, Zhang et al. discloses creating the three-dimensional map with places for which data is not obtained,  and using rectangular parallelepipeds for map spaces, but does not explicitly recite the entire limitation, such that the places for which data is not obtained are then extracted as the no-fly place.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method) wherein
a place whose sensor data is not obtained is formed in a rectangular parallelepiped on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)), and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three-dimensional map in the rectangular parallelepiped whose sensor data is not obtained (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path planning of Zhang et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Regarding Claim 2, Zhang et al. discloses the path selection device according to claim 1, wherein the scan map creating portion creates the place for which three-dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle (see [0074, 0075], the created elevation map from sensor data includes confidence categories including a blank category, see Figure 4, blank corresponding to no available height data).

Zhang et al. further discloses blank areas being associated with a higher cost (see [0093, 0094]).

Zhang et al. does not explicitly recite:
the no-fly place extracting portion extracts the place for which the three-dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle as the no-fly place.

Oleynikova et al. teaches the technique in UAV path planning as above, wherein:
the no-fly place extracting portion extracts the place for which the three-dimensional sensor data has not been obtained by the sensors provided in the unmanned aerial vehicle as the no-fly place (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
The motivation to combine Zhang et al. and Oleynikova et al. was provided in the rejection of Claim 1.
Regarding Claim 4, Zhang et al. discloses the path selection device according to claim 1, further comprising:
a landable site searching portion that searches, from the three- dimensional map, for a place where the unmanned aerial vehicle can land (see [0078], the UAV may classify points on the map, and landing points can be determined and marked on the map), 
 (see [0083], the UAV may perform an “automatic return” to a location detected by onboard sensors since take-off, i.e. the detected landing point).
Regarding Claim 6, Zhang et al. discloses the path selection device according to claim 1, further comprising at least one of:
a flight distance calculating portion that calculates a flight distance of the unmanned aerial vehicle from the current position to the landing position (see [0098], the path search algorithms use a cost function, which may merely correspond to straight-line distance of the path), and
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path,
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor (see [0099], the Theta* algorithm selects the flight path based on the cost, and see [0091], the UAV chooses a flight path with respect to specific objectives, which may include reducing total flight distance).
Examiner’s note: Since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 7, Zhang et al. discloses a method for controlling flight of an unmanned aerial vehicle (see [0054], flight path determination for an unmanned aerial vehicle (UAV)), the method comprising:
receiving, at a path selection device (see Figures 14, 15, [0005, 0125-0130], steps carried out via one or more processors of the UAV unless otherwise mapped), a landing position of the unmanned  (see [0081], the UAV receives destinations for contingencies, for example a pre-set “home” point designated by the user, or the take-off point, last known location of user (i.e. the destinations are positions for or associated with landing));
receiving, at the path selection device, a current position of the unmanned aerial vehicle (see [0063], UAV includes sensors such as GPS or inertial measurement units for determining location, [0127] received by sensing module 1502 coupled to processing unit 1504);  
creating, by the path selection device, a three-dimensional map (see [0072], the UAV collects sensor data and builds a 2D elevation map (Figure 4, [0073] a map comprising height at a plurality of 2D coordinates, i.e. three-dimensional map));
extracting, by the path selection device,  a no-fly place associated with a flight obstacle from the three-dimensional map (see [0074], the map includes information pertaining to obstacles, [0083], based on obstacles, points may be determined as safe or not, for a flight path. That is, the no-fly zone corresponds to the point that are not safe, due to presence of obstacles from the map); 
selecting, by the path selection device, a flight path of the unmanned aerial vehicle from the three- dimensional map (see [0054], the UAV navigates from the current location to a target destination, [0083], the UAV automatically determines the flight path for return), wherein the selected flight path is a straight path between the current position and the landing position that avoids the no-fly place (see [0083], a safe path may be used, limited to safe points, containing no obstacles, which was based on the map, and see [0098-0101] and Figure 9, the Theta* algorithm and it’s variants may be used for path searching, wherein, at each iteration when a segment is added, the algorithm further considers a line of sight segment (between the parent of the parent of n, and n), and replaces the two segments by a corresponding single line of sight segment (straight path), depending on the cost function, while creating a path through regions without obstacles. See also supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), Chapter 4, and p. 95, although the Theta* algorithm is not guaranteed to find the true shortest path when evaluated vertices may not have line of sight to the starting vertex, per p. 106 in Table 4:1, with 0% obstacles, the Theta* path length is equal to the true shortest path, i.e. a straight line between points. In other words, under certain conditions (when the vertex corresponding to the shortest path is not hidden), the system of Zhang et al. performs the claim limitation of selecting a straight path. See also Chapter 5, p. 133, 134, the Theta* algorithm can further be used in 3D space); and
generating, by the path selection device, a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0081], the UAV may autonomously execute the process to reach the appropriate destination, [0126] processing unit and control module for vehicle propulsion).
Zhang et al. further discloses that the three-dimensional map may be built based on sensor information including a laser that can detect distance to objects (see [0072]). 
Zhang et al. also discloses that the UAV may include a lidar sensor (see [0063], [0067]).

However Zhang et al. does not explicitly recite
receiving, at the path selection device, three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner provided in the unmanned aerial vehicle;
creating, by the path selection device, a three-dimensional map based on the three-dimensional scanned data.

Bosworth teaches a UAV (see [0074], unmanned autonomous type vehicle, [0109], aircraft configured with package delivery system, [0114], package delivery system run on one or more processors) for automated landing functions (see [0123], motion planner 804 computes trajectories, including desired landing vector) including the system performing:
receiving, at the path selection device, three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner provided in the unmanned aerial vehicle (see Figure 8, [0112], motion planner 804 and sensing and perception module 814 receiving data from LIDAR 824, [0127], LIDAR is a laser scanning system);  
creating, by the path selection device, a three-dimensional map based on the three-dimensional scanned data (see Figure 5a, [0091], aircraft 102 on approach may scan the terrain to generate terrain data, which may include a map with landmarks and terrain details, [0122] the data from onboard sensors is applied to a map considering three-dimensions and time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang et al. to utilize a scanning lidar as taught in Bosworth for the map building operation, with the motivation of improving the accuracy of mapping by providing sensors with high resolution over a large field of view (see Bosworth [0127]).

Zhang et al. further discloses
the three-dimensional map including places whose three-dimensional data is not obtained (see [0074, 0075], the elevation map from sensor data includes confidence categories including a blank category, see Figure 4, blank corresponding to no available height data), and 
the three-dimensional map using rectangular parallelepiped sections (see Figures 8, 9, and supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 70, 133, Figure 5.4, the Theta* path planning algorithm in 3D uses a regular grid of cubes), and
(see [0093, 0098], the UAV incorporates the map data including obstacles and performs path planning using the Theta* algorithm, and see supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 130, obstacles completely block grid cells, i.e. obstacles are represented as rectangular parallelepipeds when determining the no-fly places).

However Zhang et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map;
extracting, by the path selection device, the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

In other words, Zhang et al. discloses creating the three-dimensional map with places for which data is not obtained, and the map using rectangular parallelepipeds, but does not explicitly recite the entirety of these limitations, such that the places for which data is not obtained are then extracted as the no-fly place.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein a place whose sensor data is not obtained is formed in a rectangular parallelepiped on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)),
extracting, by the path selection device, the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose sensor data is not obtained (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path planning of Zhang et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Regarding Claim 8, Zhang et al. discloses a non-transitory computer readable medium storing computer program instructions for controlling flight of an unmanned aerial vehicle (see [0128], storage medium 1506 stores logic, code, and/or program instructions executed by the processing unit 1504), which, when executed on a processor, cause the processor to perform operations comprising:
receiving a landing position of the unmanned aerial vehicle (see [0081], the UAV receives destinations for contingencies, for example a pre-set “home” point designated by the user, or the take-off point, last known location of user (i.e. the destinations are positions for or associated with landing));
 (see [0063], UAV includes sensors such as GPS or inertial measurement units for determining location, [0127] received by sensing module 1502 coupled to processing unit 1504);  
creating a three-dimensional map (see [0072], the UAV collects sensor data and builds a 2D elevation map (Figure 4, [0073] a map comprising height at a plurality of 2D coordinates, i.e. three-dimensional map));
extracting a no-fly place associated with a flight obstacle from the three-dimensional map (see [0074], the map includes information pertaining to obstacles, [0083], based on obstacles, points may be determined as safe or not, for a flight path. That is, the no-fly zone corresponds to the point that are not safe, due to presence of obstacles from the map), 
selecting, in the three-dimensional map, a flight path of the unmanned aerial vehicle (see [0054], the UAV navigates from the current location to a target destination, [0083], the UAV automatically determines the flight path for return), wherein the selected flight path is a straight path between the current position and the landing position that avoids the no-fly place (see [0083], a safe path may be used, limited to safe points, containing no obstacles, which was based on the map, and see [0098-0101] and Figure 9, the Theta* algorithm and it’s variants may be used for path searching, wherein, at each iteration when a segment is added, the algorithm further considers a line of sight segment (between the parent of the parent of n, and n), and replaces the two segments by a corresponding single line of sight segment (straight path), depending on the cost function, while creating a path through regions without obstacles. See also supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), Chapter 4, and p. 95, although the Theta* algorithm is not guaranteed to find the true shortest path when evaluated vertices may not have line of sight to the starting vertex, per p. 106 in Table 4:1, with 0% obstacles, the Theta* path length is equal to the true shortest path, i.e. a straight line between points. In other words, under certain conditions (when the vertex corresponding to the shortest path is not hidden), the system of Zhang et al. performs the claim limitation of selecting a straight path. See also Chapter 5, p. 133, 134, the Theta* algorithm can further be used in 3D space); and
generating a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0081], the UAV may autonomously execute the process to reach the appropriate destination, [0126] processing unit and control module for vehicle propulsion).


Zhang et al. further discloses that the three-dimensional map may be built based on sensor information including a laser that can detect distance to objects (see [0072]). 
Zhang et al. also discloses that the UAV may include a lidar sensor (see [0063], [0067]).

However Zhang et al. does not explicitly recite
receiving three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle;
creating a three-dimensional map based on the three-dimensional scanned data, 

Bosworth teaches a package delivery system in a UAV (see [0074], unmanned autonomous type vehicle, [0109], aircraft configured with package delivery system, [0114], package delivery system run on one or more processors) for automated landing functions (see [0123], motion planner 804 computes trajectories, including desired landing vector) including the system performing:
receiving three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner provided in the unmanned aerial vehicle (see Figure 8, [0112], motion planner 804 and sensing and perception module 814 receiving data from LIDAR 824, [0127], LIDAR is a laser scanning system);  
(see Figure 5a, [0091], aircraft 102 on approach may scan the terrain to generate terrain data, which may include a map with landmarks and terrain details, [0122] the data from onboard sensors is applied to a map considering three-dimensions and time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang et al. to utilize a scanning lidar as taught in Bosworth for the map building operation, with the motivation of improving the accuracy of mapping by providing sensors with high resolution over a large field of view (see Bosworth [0127]).


Zhang et al. further discloses
the three-dimensional map including places whose three-dimensional data is not obtained (see [0074, 0075], the elevation map from sensor data includes confidence categories including a blank category, see Figure 4, blank corresponding to no available height data), and 
the three-dimensional map using rectangular parallelepiped sections (see Figures 8, 9, and supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 70, 133, Figure 5.4, the Theta* path planning algorithm in 3D uses a regular grid of cubes), and
the no-fly place extracting portion extracts, as the no-fly place, the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional data represents an obstacle (see [0093, 0098], the UAV incorporates the map data including obstacles and performs path planning using the Theta* algorithm, and see supporting reference NPL Publication “ANY-ANGLE PATH PLANNING” (Nash), p. 130, obstacles completely block grid cells, i.e. obstacles are represented as rectangular parallelepipeds when determining the no-fly places).

However Zhang et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map;
extracting the no-fly place comprising the place formed on the three- dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

In other words, Zhang et al. discloses creating the three-dimensional map with places for which data is not obtained, and map spaces being rectangular parallelepipeds, but does not explicitly recite the entirety of these limitations, such that the places for which data is not obtained are then extracted as the no-fly place.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method) wherein
a place whose sensor data is not obtained is formed in a rectangular parallelepiped on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)), and 
extracting the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose sensor data is not obtained (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Zhang et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

In the alternative, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0265705A1 (Zhang et al.) in view of Published Application US2019/0079509A1 (Bosworth), further in view of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.), further in view of U.S. Patent 9,658,619 B1 (Bethke et al.).

Examiner’s note:  Since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim. For the purposes of compact prosecution, the alternative rejection of the complete claim has been provided.

Regarding Claim 6, Zhang et al. discloses the path selection device according to claim 1, further comprising at least one of:
a flight distance calculating portion that calculates a flight distance of the unmanned aerial vehicle from the current position to the landing position (see [0098], the path search algorithms use a cost function, which may merely correspond to straight-line distance of the path),
(see [0099], the Theta* algorithm selects the flight path based on the cost, and see [0091], the UAV chooses a flight path with respect to specific objectives, which may include reducing total flight distance).

Zhang et al. further discloses the UAV may consider battery level when determining flight paths based on cost functions (see [0102]).

Zhang et al. does not explicitly recite the path selection device according to claim 1, comprising:
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path,Page 4 of 20Appl. No. 16/147,992
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using the battery consumption amount as a path selection factor.

Bethke et al. teaches a system for handling contingencies in a UAV (see 2:34-61) utilizing a processor (see Figure 2, 11:39-12:6), including:
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path,Page 4 of 20Appl. No. 16/147,992
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using the battery consumption amount as a path selection factor (see Figure 5, 23:49-24:12, in block 504, a control source may determine a contingency, for example the UAV determining that it lacks battery charge to navigate to each waypoint and return to a landing location (i.e. battery consumption amount compared against an amount determined to be needed). In block 506, the flight plan is modified based on this determination.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function for determining flight path in Zhang et al. with the battery consumption determinations as taught in Bethke et al., with the motivation of providing UAV operators with assurance of safe flights ensuring that the UAV is able to reach a landing zone in a contingency (see Bethke et al. 1:57-64).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170229022-A1 teaches subject matter including contingency action for a UAV including returning to a landing location (see e.g. [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619